Citation Nr: 1413414	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Entitlement to a compensable rating for service-connected headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1982 to June 1982 and on active duty from June 2002 to June 2003. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Currently, original jurisdiction resides with the RO in Boston, Massachusetts.

In October 2012, the Board remanded the claim to afford the Veteran a video hearing.  A hearing was held before the undersigned Veterans Law Judge in February 2014.  A transcript of the proceeding is in the claims file and the remand directive was completed.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim for the Veteran's service-connected headaches is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Reasons for remand: To obtain outstanding VA treatment records, to schedule a VA examination, and to refer the TDIU claim raised by the record for extra-schedular consideration.

The Veteran seeks a compensable rating for his service-connected headaches.  The only VA examination of record is dated in April 2008.  At that time, the Veteran reported headaches occurring every other day and lasting up to 5 hours.  He indicated experiencing nausea, but no vomiting or other neurologic signs.  

The Veteran's headaches are rated analogously under Diagnostic Code (DC) 8100, for migraines. Under DC 8100, a 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months. 38 C.F.R. § 4.124a, DC 8100.  A 30 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id. 50 percent is the highest rating provided under DC 8100.

The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).   DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."

In May 2008, the Veteran sought treatment and complained of daily headaches.  The pain was indicated to be 6 out of 10, which the Veteran considered "tolerable and manageable."  A consultation dated in August 2008 noted a change in the Veteran's prescribed medications.  In February 2009, the dose of medications was increased.  In April 2009, the Veteran reported that the headaches began in his eyes and spread down his left side and into his left shoulder and the length of the headaches were several hours with or without medication.  The examiner recommended Botox injections to be followed by facet injections.  At a Decision Review Officer Hearing in April 2009, the Veteran reported daily headaches and that during the headaches, the only action he could take was to "lay down."  A June 2009 record indicated the Veteran underwent the occipital nerve injections.
The claims file does not appear to contain any records between June 2009 and September 2010.  The Veteran submitted some VA records dated in 2010 and 2011 and highlighted the parts he found important; this indicates to the Board that there may be outstanding treatment records that the RO has not associated with the claims file.  As VA treatment records are in constructive possession of the VA, even if they are not physically located in the claims file, an attempt must be made to locate any outstanding records.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Review of the available records indicates a change in severity of the Veteran's headaches between 2009 and 2010.  In September 2010, in urgent care, the Veteran complained of a severe headache and was moaning, rolling on the bed and crying.  The treatment record described him as uncooperative and delirious.  Another September 2010 treatment record indicated a second severe headache causing moaning and crying several weeks later.  In November 2010, the Veteran indicated that his headaches were "just as bad as ever" and he had "three attacks a month" involving "throbbing and pounding pain."   In December 2010, he again admitted himself to urgent care and had extreme physical reactions while the doctors attempted to provide treatment.  In April 2011, the Veteran arrived in urgent care "hunched over" holding his head and rocking in the chair.  The Veteran again indicated he had these sorts of incapacitating headaches three times a month.
There are several treatment records relating to home visits in 2012 and 2013; however, no other recent records are associated with the claims file.  The Board notes that the relevant time period for evidence that must be addressed in the adjudication of the appeal begins March 19, 2007 one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. §3.400(o) (2) (2013).  It is important to associate all VA treatment records from March 2007 to the present with the claims file, as they may offer a better overall picture of the current severity of the Veteran's disability.  The Veteran has not indicated he has sought private treatment.
In claims for an increased rating, the current level of disability is most important in determining the appropriate rating.  Where the evidence of record does not fully reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  At his February 2014 hearing before the Board, the Veteran indicated he suffered debilitating headaches almost every day that sometimes lasted 8 to 10 hours.  He indicated that bright lights, noise and driving exacerbate the pain and that no treatment has truly worked.  The Veteran has alleged, and available treatment records serve to show, that his service-connected disability has worsened.  On remand, the Veteran should be afforded a VA examination to assess the current severity of his disability.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.).  

As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A treatment record in June 2009 noted the Veteran requested a form be completed because he missed a day of work at the airport due to nausea and pain caused by a headache.  In December 2010, he indicated that headaches had interfered with his employment during the last thirty days.  At his February 2014 video hearing before the Board, he indicated he had been missing three to four days a week of work because of his headaches and that he had not worked in any capacity since 2012.  He stated he lost his job as a custodian for the airlines because of his headaches.
A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2013). 

If the required percentage requirements are not met, as here, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

The evidence in this case has presented indication of marked interference with employment caused by the Veteran's service-connected headaches.  Therefore, the Board finds it necessary to remand the issue of entitlement to a TDIU to the agency of original jurisdiction for additional development and consideration. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ensure all VA treatment records to include those from Coatesville, Philadelphia, Northampton, Springfield, Newington and any other facility where the Veteran sought treatment from March 2007 to the present are associated with the claims file.

2.  The evidence indicates that the Veteran applied for Social Security disability benefits in 2013.  The RO must request the Veteran's Social Security records, if available, for association with the claims file.  Such records must include, but are not limited to, a copy of the Veteran's original award letter, documentation showing the disability(ies) upon which the award was based, and all medical records associated with the original award, as well as those associated with the continuing award. 

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b)  (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2)  (2013).

3.  Send a letter to the Veteran and his representative that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the RO.

4. After the above development is completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected headaches and whether his service-connected headaches render him unemployable.  

The claims file, Virtual VA records, and this REMAND must be made available for review in conjunction with the examination.

The examiner should describe all symptomatology related to the Veteran's service-connected headaches. The examiner should also describe the severity, duration, and frequency of the headaches.  If the Veteran is found to have prostrating attacks of headaches, the examiner should report the frequency of these prostrating attacks and when they began to manifest based upon the Veteran's indication as well as a review of VA treatment records from 2007 to the present.  The examiner should also determine whether the Veteran's headaches are productive of severe economic inadaptability. A rationale for any opinion expressed should be provided.

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that his service-connected headaches, alone, preclude him from engaging in or maintaining substantially gainful employment consistent with his education and occupational experience.  The opinion must be provided without consideration of the Veteran's age.  The existence or degree of nonservice-connected disabilities should be disregarded when considering whether the service-connected headaches can be said to render the Veteran unemployable.

Rationale must be provided for the opinion proffered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After ensuring that the above development is completed and that the examination report is adequate, the RO should refer the Veteran's TDIU claim to the Director, Compensation & Pension Service, for extra-schedular consideration.  A copy of the Director's decision must be included in the claims file. Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.
6.  After all necessary development has been completed, the RO should review the record, to include all VA treatment records from 2007 to the present, and determine the rating/s to be assigned for the Veteran's headache disability.  The RO should remain mindful that when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

7.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


